J-A02029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LORENZO HARRIS                             :
                                               :
                       Appellant               :   No. 736 WDA 2020

               Appeal from the PCRA Order Entered July 14, 2020
               In the Court of Common Pleas of Allegheny County
                  Criminal Division at CP-02-CR-0009422-1998


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: FEBRUARY 9, 2022

        Lorenzo Harris (Appellant) appeals pro se from the order denying, after

a hearing, his fourth petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.

        This case is before us following remand.        In a prior decision, we

recounted the procedural history at length as follows:

        On February 16, 2000, a jury convicted Appellant of rape, 18
        Pa.C.S.A. § 3121; terroristic threats, 18 Pa.C.S.A. § 2706;
        unlawful restraint, 18 Pa.C.S.A. § 2902; and possessing an
        instrument of crime, 18 Pa.C.S.A. § 907. The trial court also
        convicted Appellant of persons not to possess a firearm, 18
        Pa.C.S.A. § 6105. Appellant’s convictions stemmed from his
        sexual assault of a female guest at his residence in Pittsburgh on
        May 4, 1998. The victim testified at trial that Appellant, whom
        she had met one time before this incident, pointed a gun at her
        and forced her to engage in sexual intercourse with him. The
        Commonwealth also presented the testimony of Walter Lorenz, a
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02029-22


     criminalist for the Allegheny County Coroner’s Office. Lorenz
     testified that he compared semen samples taken from the victim’s
     clothing to DNA from a blood sample provided by Appellant.
     Lorenz opined “that the DNA profile found in [the semen] stains
     matches the DNA profile of [Appellant] and that because of that,
     he cannot be excluded as a potential donor of that DNA.” Lorenz
     further explained:

          [Lorenz:] [I]n this case we found a match of DNA
          between [Appellant] and the sperm fractions of the
          stains. This means that either it could be from
          [Appellant] or it could be from an individual with the
          same DNA profile. We cannot exclude that particular
          possibility.

          Now, I can give you about how many people might be
          expected to have that same kind of DNA profile from
          our analysis of the populations and from what we’ve
          seen in Allegheny County.

                                       ...

          In Caucasians in the white population, you would
          expect to see that DNA profile in one in about three
          million individuals; and in the African-American
          population, you would expect to see this in about 1 in
          1,690 individuals. It’s [a] relatively common DNA
          profile.

          [The Commonwealth:] However, [Appellant] cannot
          be excluded in the DNA analysis of his DNA?

          [Lorenz:] That is correct.

     Based on this evidence, the jury and the court convicted Appellant
     of the above-stated crimes. On August 7, 2000, the court
     sentenced Appellant to 18½ to 37 years’ imprisonment. This
     Court affirmed his judgment of sentence on February 17, 2004.
     Appellant did not appeal to our Supreme Court.

     [Between March 2004 and December 2007, Appellant filed three
     unsuccessful PCRA petitions.]




                                   -2-
J-A02029-22


     On September 13, 2016, Appellant filed the pro se PCRA petition
     underlying the present appeal. Therein, he alleged that in August
     of 2016, he had blood work done, which revealed he has sickle
     cell disease. Appellant claimed that this new fact of his disease
     demonstrates that it was not his DNA on the victim’s clothing. He
     further alleged that the Commonwealth’s DNA expert, Walter
     Lorenz, must have known about Appellant’s disease and that the
     Commonwealth committed a [violation of Brady v. Maryland,
     373 U.S. 83 (1963)] by withholding this evidence from Appellant.

     On March 8, 2017, the PCRA court issued a Pa.R.Crim.P. 907
     notice of its intent to dismiss that petition, stating (without any
     elaboration) that it “lacks jurisdiction in regard to the above-
     captioned case[ ].” Rule 907 Notice, 3/8/17 (single page).
     Appellant did not respond. On April 27, 2017, the PCRA court
     issued an order denying Appellant’s petition without any
     explanation of the basis for that decision. The order informed
     Appellant that he had 30 days to file a notice of appeal. Because
     30 days from April 27, 2017, was Saturday, May 27, 2017, and
     Memorial Day was Monday, May 29, 2017, Appellant’s notice of
     appeal was due on Tuesday, May 30, 2017. See 1 Pa.C.S.A. §
     1908; see also Pa.R.A.P. 903(a) (stating that a notice of appeal
     must be filed within thirty days after the order appealed from is
     entered). Appellant’s notice of appeal was time-stamped and
     docketed on June 1, 2017.

     On June 6, 2017, the PCRA court issued an order directing
     Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors
     complained of on appeal by June 30, 2017. Appellant’s Rule
     1925(b) statement was time-stamped and docketed on July 10,
     2017. On November 21, 2017, the PCRA court issued a Rule
     1925(a) opinion concluding that Appellant’s notice of appeal was
     untimely and his appeal should be quashed. The PCRA court
     offered no discussion as to why it denied Appellant’s petition.

                                     ***

     We agree with Appellant that he has satisfied the newly-
     discovered fact exception. Appellant asserted in his petition that
     he had blood tests done on August 8, 2016, which first revealed
     that he suffers from sickle cell disease. On September 13, 2016,
     he filed the present, pro se petition premised on his discovery of
     this new fact. Therein, Appellant averred that he acted with due
     diligence in raising this claim as soon as he received this diagnosis,

                                     -3-
J-A02029-22


     which arose from blood tests conducted after he exhibited physical
     symptoms of muscle weakness, dizziness, and headaches. On
     appeal, Appellant adds that he asked his trial counsel to seek
     further testing of his blood sample, but counsel did not comply
     with that request. In light of this record, we conclude that
     Appellant has demonstrated that he exercised due diligence in
     discovering a new fact that was previously unknown to him.

     Therefore, we vacate the PCRA court’s order denying Appellant’s
     petition as untimely.      We remand for the court to appoint
     Appellant counsel, and to conduct a hearing on the merits of his
     after-discovered evidence claim, as well as his related allegation
     that the Commonwealth committed a Brady violation. At that
     proceeding, Appellant must present evidence regarding why the
     presence of his sickle cell disease affected (or may have affected)
     the DNA results that were admitted at his trial.

Commonwealth v. Harris, 2019 WL 1308164, at **1-2, 4 (Pa. Super. Mar.

21, 2019) (footnotes and citations omitted) (Remand Decision).

     Following remand, the PCRA court appointed counsel. The PCRA court

conducted an evidentiary hearing on June 29, 2020. Appellant testified, as

did his expert witness, Sara Bitner, the quality manager and DNA technical

leader at the Allegheny County Office of the Medical Examiner’s Laboratory

(ME’s Lab). On July 14, 2020, the PCRA court issued a one-page order denying

relief. PCRA counsel filed a timely notice of appeal accompanied by a Rule

1925(b) statement.

     On July 24, 2020, despite the pendency of this appeal and being

represented by counsel, Appellant filed pro se, without leave of court, a

purported amended PCRA petition. On August 4, 2020, Appellant filed a pro

se request for post-conviction DNA testing pursuant to 42 Pa.C.S.A. § 9543.1.




                                    -4-
J-A02029-22


      On August 10, 2020, after this Court received numerous pro se filings

from Appellant, we remanded for a hearing pursuant to Commonwealth v.

Grazier, 713 A.2d 81 (Pa. 1998).       On January 13, 2021, the PCRA court

granted Appellant’s request to proceed pro se and the case was returned to

the Superior Court.

      On January 21, 2021, we remanded the case a second time for the PCRA

court to issue a Rule 1925(a) opinion, which the PCRA court filed on February

18, 2021.   However, rather than addressing the merits of the counseled

petition it denied, the PCRA court discussed Appellant’s pro se amended PCRA

petition, which was a legal nullity. See Commonwealth v. Williams, 151

A.3d 621, 623 (Pa. Super. 2016) (citation omitted) (courts “will not accept a

pro se motion while an appellant is represented by counsel; indeed, pro se

motions have no legal effect and, therefore, are legal nullities.”); see also

Opinion, 2/18/21, at 2-6. In the interest of judicial economy, we examine

Appellant’s claims without the benefit of the PCRA court’s reasoning as to its

dismissal of the counseled petition.

      Appellant raises the following questions for review:

      1. Did the PCRA court err in denying [Appellant] Post Conviction
      Relief upon reviewing the expert’s testimony that [Appellant] was
      born with a genetic disease known as Sickle Cell Disease. And if
      tested in a DNA test would be able to (EXONERATE) [Appellant].
      In The Superior Court’s MEMORANDUM, Order On remand, the
      Chief Justice directed the appellant to present evidence that his
      Sickle Cell Disease would have effective [sic] the DNA, presented
      at Trial by the Commonwealth. Pursuant to 42 Pa.C.S. §
      9545(b)(1)(ii)? Granted by the Superior Court which gives the
      appellant a Constitution Due process right under 42 Pa.C.S. §

                                       -5-
J-A02029-22


      9543.1 which allows a petitioner to seek DNA testing for
      exoneration purpose?

      2. Did the PCRA Court err in not granting Post Conviction Relief,
      Based upon Expert Witness’s Testimony, stating that if tested in a
      DNA test, could EXONERATE [Appellant]. Such Sixth Amendment
      right rest with the original fact finder’s [sic]. Let the record reflect
      that [Appellant] was tried in a Jury Trial.

      3. Is [Appellant] eligible for relief under 42 Pa.C.S. 9543(a)(2)(vi)
      because of the unavailability at the time of trial of exculpatory
      DNA, evidence that shows [Appellant] does have Sickle Cell
      Disease genetically in his blood since birth if had been presented
      to the Jury, there would have been a reasonable probability of a
      different result?

      4. Is [Appellant] eligible for relief under 42 Pa.C.S. §
      9543(a)(2)(i). Because the Commonwealth withheld exculpatory
      evidence, lab test showing the blood type of the appellant, and
      the actual test that shows the comparison to the DNA, presented
      at trial against the appellant. Such evidence could have been
      explained better after a Frye [v. United States, 293 F. 1013
      (D.C. Cir. 1923)] Test that would show that the Commonwealth is
      in violation of Brady and Giglio [v. U.S., 405 U.S. 150 (1972)].

Appellant’s Brief at 5-B-5 (issues reordered for disposition).

      In reviewing an order denying a PCRA petition, we determine whether

the   order   is   supported   by   the    evidence   and   free   of   legal    error.

Commonwealth v. Kretchmar, 971 A.2d 1249, 1251 (Pa. Super. 2009).

The PCRA court’s findings will not be disturbed unless there is no support for

the findings in the certified record. Commonwealth v. Treadwell, 911 A.2d

987, 989 (Pa. Super. 2006). Moreover, “[t]his court has determined that in

reviewing claims for relief in a second or subsequent collateral attack on a

conviction and judgment of sentence, the request will not be entertained

unless a strong prima facie showing is demonstrated that [ ] a miscarriage of

                                          -6-
J-A02029-22


justice occurred.” Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999)

(citing Commonwealth v. Lawson, 549 A.2d 107 (Pa. 1988)). “An appellant

makes such a prima facie case only if he demonstrates that either the

proceedings which resulted in his conviction were so unfair that a miscarriage

of justice occurred which no civilized society could tolerate, or that he was

innocent of the crimes charged.” Id. (quoting Commonwealth v. Morales,

701 A.2d 516, 520-21 (Pa. 1997)).

      Initially, we note that Appellant’s brief violates several Rules of Appellate

Procedure. See Commonwealth v. Hakala, 900 A.2d 404, 406 (Pa. Super.

2006) (finding waiver where appellant violated multiple Rules of Appellate

Procedure).   As reproduced above, Appellant presents four questions for

review.   See Appellant’s Brief at 5-B-5.      However, the 5-page argument

section of his brief is not divided into “as many parts as there are questions”;

does not have separate, distinctive headings for each question; is numbered

in an inconsistent manner; cites state and federal cases with little or no

explanation of their relevance; and is nearly devoid of citation to evidence of

record. See Appellant’s Brief at I-I-4 part-2; see also Commonwealth v.

Johnson, 889 A.2d 620, 623 (Pa. Super. 2005) (“[A] brief containing such

defective argument that appellate review is precluded has the same result as

filing no brief at all.”) (citation omitted); Commonwealth v. Franklin, 823




                                      -7-
J-A02029-22


A.2d 906, 910 (Pa. Super. 2003) (same). Most significantly, Appellant fails to

present a coherent legal argument.1

       Despite the defects in Appellant’s brief, we interpret his argument to be

that the PCRA court erred in denying his motion for post-conviction DNA

testing pursuant to 42 Pa.C.S.A. § 9543.1. See Appellant’s Brief at I-I-2.

       “Post-conviction DNA testing falls under the aegis of the PCRA, ... and

thus, our standard of review permits us to consider only whether the PCRA

court’s determination is supported by the evidence of record and whether it is

free from legal error.” Commonwealth v. Conway, 14 A.3d 101, 108 (Pa.

Super. 2011) (citations omitted). “When reviewing an order denying a motion

for post-conviction DNA testing, this Court determines whether the movant

satisfied the statutory requirements listed in [42 Pa.C.S.A. §] 9543.1.”2

Commonwealth v. Williams, 35 A.3d 44, 47 (Pa. Super. 2011) (citation

omitted).




____________________________________________


1 Although we may liberally construe materials filed by a pro se litigant, pro
se status confers no special benefit upon a litigant, and a court cannot be
expected to become a litigant’s counsel or find more in a written pro se
submission than is fairly conveyed in the pleading. Commonwealth v.
Blakeney, 108 A.3d 739, 766 (Pa. 2014). “When issues are not properly
raised and developed in briefs . . . a Court will not consider the merits thereof.”
Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super. 1996).

2 Section 9543.1 requires an applicant to explain how testing would produce
exculpatory evidence to establish “the applicant’s actual innocence of the
offense for which the applicant was convicted[.]” 42 Pa.C.S.A. § 9543.1(6)(i).

                                           -8-
J-A02029-22


       Here, Appellant’s PCRA petition did not contain a request for post-

conviction DNA testing. See PCRA Petition, 9/13/16, at 1-15. Appellant does

not dispute the omission; instead, he claims his counsel, “requested in a [sic]

Oral Motion for an [sic] DNA test, based on the expert testimony of Ms. Sara

Bitner, See — PCRA, Transcripts, page 26, and 27, of June 2[9], 2020.”

Appellant’s Brief at I. The record does not support this claim. PCRA Hearing,

6/29/20, at 26-27. Rather, the record demonstrates Appellant pro se filed a

motion for DNA testing while represented by counsel.                 Motion for Post-

Conviction DNA Testing, 8/04/20, at 1-2. We reiterate that the filing of pro

se    pleadings   while       represented    by   counsel   is   prohibited.     See

Commonwealth v. Staton, 184 A.3d 949, 958 (Pa. 2018) (no defendant has

a    constitutional   right    to   self-representation   together   with   counseled

representation “either at trial or on appeal”); Commonwealth v. Ali, 10 A.3d

282, 293 (Pa. 2010) (characterizing as a “legal nullity” a pro se Pa.R.A.P.

1925(b) statement filed by an appellant who was represented by counsel);

see also Commonwealth v. Jette, 23 A.3d 1032, 1036 (Pa. 2011) (citing

Pennsylvania’s longstanding policy precluding hybrid representation). In this

case, the PCRA court properly declined to rule on the motion because it was a

legal nullity. Thus, the issue was never before the PCRA court and is waived.

See Pa.R.A.P. 302(a).

       Appellant’s second and third issues are related. Appellant asserts the

PCRA court erred in denying him a new trial based on his claim of after-


                                            -9-
J-A02029-22


discovered evidence. Appellant asserts that Sara Bitner’s testimony at the

PCRA hearing constituted exculpatory evidence.         Appellant’s Brief at I.

Appellant contends Ms. Bitner’s testimony proved,

      [A]ppellant could be exonerated by DNA test with the fact he does
      have Sickle Cell Disease in his Blood which is a genetic disease
      which would show up in any Bodily fluids that comes out the
      [A]ppellant’s Body such as [semen].”

Appellant’s Brief at I-4. We disagree.

      Our Supreme Court has explained:

      The four-prong test for awarding a new trial because of after-
      discovered evidence is well settled. The evidence: (1) could not
      have been obtained prior to trial by exercising reasonable
      diligence; (2) is not merely corroborative or cumulative; (3) will
      not be used solely to impeach a witness’s credibility; and (4)
      would likely result in a different verdict. See Commonwealth v.
      Pagan, [ ] 950 A.2d 270, 292 ([Pa.] 2008) (citations omitted).

Commonwealth v. Castro, 93 A.3d 818, 821 n.7 (Pa. 2014). In determining

“whether the alleged after-discovered evidence is of such nature and character

that it would likely compel a different verdict if a new trial is granted, ... a

court should consider the integrity of the alleged after-discovered evidence,

the motive of those offering the evidence, and the overall strength of the

evidence supporting the conviction.” Commonwealth v. Padillas, 997 A.2d

356, 365 (Pa. Super. 2010).      Also, “the proposed new evidence must be

producible and admissible.” Castro, 93 A.3d at 825. It is the petitioner’s

burden to prove by a preponderance of the evidence that he met each of the

factors in order to warrant a new trial. Commonwealth v. Rivera, 939 A.2d

355, 359 (Pa. Super. 2007).

                                     - 10 -
J-A02029-22


      It is unclear that the evidence is “after-discovered.”     In our Remand

Decision, we determined Appellant did not know he had sickle cell disease until

2016. Remand Decision, at *2. This conclusion was based on Appellant’s

averments in his PCRA petition and his 2016 medical records. However, at

the hearing following remand, PCRA counsel introduced medical records from

1996 — five years prior to Appellant’s trial — showing that Appellant had been

diagnosed with sickle cell disease. N.T., 6/29/20, at 8-9. Appellant claimed

to be unaware of the 1996 diagnosis. Id. at 5-8. Although we are bound by

our prior determinations, see Commonwealth v. Reed, 971 A.2d 1216,

1220 n.2 (Pa. Super. 2009) (citation omitted), the evidence presented

following remand calls into question our prior determination.

      Nonetheless, assuming arguendo that Appellant could not have

discovered evidence of his sickle cell disease prior to trial, with respect to the

second and third prongs of the after-discovered evidence test, the sickle cell

evidence is neither cumulative nor corroborative. Moreover, it would not be

used solely for impeachment purposes.

      Regarding the fourth and final prong, to show the evidence was likely to

result in a different verdict, Appellant would have to demonstrate “the

presence of sickle cell disease affected (or may have affected) the DNA results

that were admitted at his trial.” Remand Decision, at * 4. Appellant failed to

do so.




                                     - 11 -
J-A02029-22


      Despite Appellant’s claim to the contrary, the testimony of Sara Bitner,

from the Allegheny County ME’s Lab, was not exculpatory. Ms. Bitner never

testified that new DNA testing would impact the prior results or exonerate

Appellant. Ms. Bitner testified that the lab lacks the capacity to conduct sickle

cell testing, and does not conduct disease testing as part of its DNA testing in

criminal cases. N.T., 6/29/20, at 19. She stated, “all of the locations of the

DNA that we focus on for identification are not tied to any disease state[.]”

Id. Ms. Bitner also clarified that the semen sample “could not have been

used” to diagnose sickle cell disease. Id. at 20. Further, Ms. Bitner testified

that, while blood can be tested for sickle cell disease, sickle cell disease is

“quite common,” and testing for sickle cell disease would “not be useful for

the purpose of identification where the statistics that we issue are in the

original quintillion, tens of thousands, and now as high as undecillion. It’s a

much higher degree of discrimination that we provide with the testing that we

perform.” Id. at 19.

      Thereafter, the PCRA court concluded, “even though [the lab] didn’t test

for [sickle cell disease], it didn’t make a bit of difference. It’s not going to

change the DNA results.” N.T., 6/29/20, at 27. Upon review, we agree. Thus,

Appellant has not shown that the absence of sickle cell testing impacted the

DNA results admitted at trial, and ultimately, the verdict. Pagan, 950 A.2d

at 292.




                                     - 12 -
J-A02029-22


      Moreover, the evidence included identification by the victim, who had

met Appellant previously, and the recovery from Appellant’s residence of a

firearm, which the victim identified as resembling the firearm used in the

assault. See Commonwealth v. Harris, 2098 WDA 2001, at 1-3 (Pa. Super.

Feb. 17, 2004) (unpublished memorandum). Accordingly, no relief is due.

      In his fourth issue, Appellant states:

      The Commonwealth support’s [sic] the charges after the fact that
      they are content from supporting a DNA test, by not addressing
      the facts, when knowing the DNA, test will prove a [BRADY
      violation] which would constitute a miscarriage of justice, by
      allowing this conviction to stand on false and misleading evidence,
      in adding a clear violation of [GIGLIO].

      This Superior Court, recognized Giglio v. United States, 405
      U.S. 150 (1972), and in a way which undermines the truth-telling
      process. And United States v. [Bagley], 473 U.S. 667 (1985):
      Com v. Burk, 781 A.2d 1136 (Pa. 2001). The Pa.R.C.P. 573
      states that the Prosecutor’s duty to disclose favorable evidence
      before trial. Whether or not the appellant request’s [sic] it. See
      United States v. Agurs, 427 U.S. 97, 107 [(1976)]; Bagley,
      437 U.S. at 676. The PCRA Court, didn’t consider any of these
      facts when denying Post-Conviction Relief.

Appellant’s Brief at I-4.

      Appellant cites Giglio, in which the United States Supreme Court

extended Brady to certain impeachment evidence, holding that “[w]hen the

reliability of a given witness may well be determinative of guilt or innocence,

nondisclosure of evidence affecting credibility falls within this general rule [of

required Brady disclosure].”      See Commonwealth v. Harris, 817 A.2d

1033, 1049 (Pa. 2002) (citation omitted).




                                     - 13 -
J-A02029-22


      The Pennsylvania Supreme Court has explained:

      To succeed on a Brady claim, the defendant must show: (1)
      evidence was suppressed by the prosecution; (2) the evidence,
      whether exculpatory or impeaching, was favorable to the
      defendant; and (3) prejudice resulted. A Brady violation exists
      only where the suppressed evidence is material to guilt or
      punishment, i.e., where there is a reasonable probability that, had
      the evidence been disclosed, the result of the proceeding would
      have been different.      In determining whether a reasonable
      probability of a different outcome has been demonstrated, [t]he
      question is not whether the defendant would more likely than not
      have received a different verdict with the evidence, but whether
      in its absence he received a fair trial, understood as a trial
      resulting in a verdict worthy of confidence.        A reasonable
      probability of a different result is shown when the government’s
      suppression of evidence undermines confidence in the outcome of
      the trial.

Commonwealth v. Cousar, 154 A.3d 287, 301 (Pa. 2017) (citations

omitted).

      Here, the uncontradicted testimony of Ms. Bitner was: (1) the ME’s Lab

does not test for sickle cell disease; (2) it does not have the capability to test

for sickle cell disease; and (3) DNA tests were conducted on semen and semen

cannot be tested for sickle cell disease.           N.T., 6/29/20, at 18-24.

Consequently, to the evidence does not support Appellant’s claim that the

Commonwealth committed a Brady/Giglio violation.

      In sum, the record confirms the PCRA court’s determination that

Appellant is not entitled to relief. Accordingly, we affirm the order denying

Appellant’s fourth PCRA petition.

      Order affirmed.




                                     - 14 -
J-A02029-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2022




                          - 15 -